Exhibit 10.2

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

STATE OF TEXAS

§

 

§

COUNTY OF DALLAS

§

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 31st day of December, 2008, but effective as of
December 31, 2008, by and between DG FastChannel, Inc., a Delaware corporation
(the “Corporation”), and Neil Nguyen (the “Employee”).

 

WHEREAS, the Corporation and Employee are parties to an Amended and Restated
Employment Agreement (the “Prior Agreement”) made and entered into as of the
30th day of August, 2006 and effective as of July 1, 2006, which sets forth the
terms and conditions of Employee’s employment with the Corporation; and

 

WHEREAS, the Corporation and Employee desire to further amend and restate the
Prior Agreement on the terms and conditions as set forth herein;

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.             Employment.  The Corporation hereby employs Employee in the
capacity of Executive Vice President — Sales and Operations, or in such other
position of the same or greater stature as the Corporation may direct or desire,
and Employee hereby accepts the employment, on the terms and subject to the
conditions hereinafter set forth.

 

2.             Duties.  The Employee’s principal duties and responsibilities
shall be to manage the Corporation’s sales and operations personnel or such
other duties consistent with his position reasonably assigned to Employee from
time to time by the Chief Executive Officer.  Employee agrees to perform such
services and duties and hold such offices as may be reasonably assigned to him
from time to time by the Corporation, consistent with his position, and to
devote substantially his full time, energies and best efforts to the performance
thereof to the exclusion of all other business activities, except any other
activities as the Corporation may consent to in writing.  As the Corporation’s
Executive Vice President — Sales and Operations, all operation and sales
personnel shall report to Employee.

 

3.             Term.  The term of employment hereunder shall begin on the
effective date hereof and continue until December 31, 2011 unless earlier
terminated as herein provided.

 

4.             Salary and Other Compensation.  As compensation for the services
to be rendered by the Employee to the Corporation pursuant to this Agreement,
the Employee shall be paid the following compensation and other benefits:

 

--------------------------------------------------------------------------------


 

(a)           Base Salary.  $335,000 for the twelve months ending December 31,
2009, $345,000 for the twelve months ending December 31, 2010 and $355,000 for
the twelve months ending December 31, 2011, each payable in equal bi-weekly
installments or in accordance with the Corporation’s then standard practices, or
such higher compensation as may be established by the Corporation from time to
time (“Base Salary”).  Any increase in Base Salary shall automatically amend
this Agreement to provide thereafter that Employee’s Base Salary shall not be
less then the annual amount to which the Base Salary has been increased.  If the
Employee, during any period of Partial Disability, receives any periodic
payments representing lost compensation under any health and accident policy or
under any salary continuation insurance policy, the premiums for which have been
paid by the Corporation, the amount of salary that the Employee would be
entitled to receive from the Corporation during the Partial Disability shall be
decreased by the amounts of such payments.  “Partially Disabled,” for purposes
of this subsection, means the inability because of any physical or emotional
illness to perform his assigned duties under this Agreement for forty (40) hours
per week.

 

(b)           Bonus.  Employee shall be eligible to receive an annual bonus in
an amount up to $140,000 per year, with the criteria upon which any bonus would
be awarded to be determined in the sole discretion of the Compensation Committee
(or other applicable committee) of the Board of Directors (the “Compensation
Committee”) based in part on revenue and EBITDA goals. Any annual bonus that
becomes payable pursuant to this Section 4(b) shall be paid between January 1
and March 15th of the year following the year for which such annual bonus was
earned; provided, however, in no event will the bonus be paid after December 31
of the year following the year for which such annual bonus was earned.

 

(c)           Stock Options.  The Employee will be awarded a stock option
covering 200,000 shares of the Corporation’s common stock, under the
Corporation’s stock incentive plan, at an exercise price equal to the fair
market value of the Corporation’s common stock on the grant date, as determined
by the Compensation Committee.  In addition, the Employee may receive additional
awards under such stock incentive plan as the Compensation Committee may
determine from time to time, subject to any limitation as may be provided by
applicable law or regulation or the terms of the stock incentive plan.  All
outstanding stock options held by or on behalf of the Employee shall become
fully vested and exercisable upon the occurrence of a change in control of the
Corporation (as defined in the applicable stock option agreement or related plan
document).

 

(d)           Car Allowance.  The Corporation shall pay to the Employee a car
allowance in an amount equal to $500 per month, in arrears, during the
Employment Term payable pursuant to the Corporation’s customary payroll
practices.

 

(e)           Employee Benefit Plans. The Employee shall be eligible to
participate, to the extent he may be eligible, in any profit sharing,
retirement, insurance or other employee benefit plan maintained by the
Corporation.

 

--------------------------------------------------------------------------------


 

5.             Life and Health Insurance.  The Corporation, in its discretion,
may apply for and procure in its own name and for its own benefit, life
insurance on the life of the Employee in any amount or amounts considered
advisable by the Corporation, and the Employee shall submit to any medical or
other examination and execute and deliver any application or other instrument in
writing, reasonably necessary to effectuate such insurance.  The Corporation
shall provide health insurance, including major medical coverage, for the
Employee, as described in the “DG Medical Options” schedule, a copy of which has
been provided to the Employee, which schedule may be modified from time to time
in the discretion of the Corporation.  The Corporation shall be obligated to
bear the expenses of the coverage contemplated by the previous sentence, to the
extent provided in such schedule.

 

6.             Expenses.  The Corporation shall pay, or reimburse the Employee,
for the reasonable and necessary business expenses of the Employee.

 

7.             Vacations and Leave.  The Employee shall be entitled to four
(4) weeks paid vacation per year to be accrued in accordance with the
Corporation’s vacation policy in effect from time to time.

 

8.             Non-Disclosure of Confidential Information.  The Employee
acknowledges that in and as a result of his employment by the Corporation, he
will be making use of, acquiring, and/or adding to confidential information of a
special and unique nature and value relating to such matters as the
Corporation’s patents, copyrights, proprietary information, trade secrets,
systems, procedures, manuals, confidential reports, and lists of customers
(which are deemed for all purposes confidential and proprietary), as well as the
nature and type of services rendered by the Corporation, the equipment and
methods used and preferred by the Corporation’s customers, and the fees paid by
them.  As a material inducement to the Corporation to enter into this Agreement
and to pay to Employee the compensation stated in Section 4, Employee covenants
and agrees that he shall not, at any time during or for three (3) years
following the term of his employment, directly or indirectly divulge or disclose
for any purpose whatsoever any confidential information that has been obtained
by, or disclosed to, him as a result of his employment by the Corporation.

 

9.             Reasonableness of Restrictions

 

(a)           The Employee has carefully read and considered the provisions of
Section 8, and, having done so, agrees that the restrictions set forth in that
Section are fair and reasonable and are reasonably required for the protection
of the interests of the Corporation and its parent or subsidiary corporations,
officers, directors, shareholders, and other Employees.

 

(b)           In the event that, notwithstanding the foregoing, any of the
provisions of Section 8 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein.  In the event that any provision of Section 8 shall be declared by a
court of competent jurisdiction to exceed the maximum restrictiveness such court
deems reasonable and enforceable, the time period and/or areas of restriction
and/or related aspects deemed reasonable and enforceable by the court shall

 

--------------------------------------------------------------------------------


 

become and thereafter be the maximum restriction in such regard, and the
restriction shall remain enforceable to the fullest extent deemed reasonable by
such court.

 

10.           Remedies for Breach of Employee’s Covenants of Non-Disclosure.  In
the event of a breach or threatened breach of any of the covenants in Section 8,
the Corporation shall have the right to seek monetary damages for any past
breach and equitable relief, including specific performance by means of an
injunction against the Employee or against the Employee’s partners, agents,
representatives, servants, employers, employees, family members and/or any and
all persons acting directly or indirectly by or with him, to prevent or restrain
any such breach.

 

11.           Termination.  Employment of the Employee under this Agreement may
be terminated:

 

(a)           By the Employee’s death.

 

(b)           If the Employee is Totally Disabled.  For the purposes of this
Agreement, the Employee will be totally disabled if he is “totally disabled” as
defined in and for the period necessary to qualify for benefits under any
disability income insurance policy and any replacement policy or policies
covering Employee and the Employee has been declared to be totally disabled by
the insurer for a period of three (3) consecutive months.  At a minimum,
“totally disabled” shall mean that employee is unable to perform substantially
all of his current duties for a continuous period of three (3) consecutive
months, subject to compliance with all applicable state and federal laws
relating to any requirement the Corporation may have to accommodate any such
disability.

 

(c)           By mutual agreement of the Employee and the Corporation.

 

(d)           By the dissolution and liquidation of the Corporation (other than
as part of a reorganization, merger, consolidation or sale of all or
substantially all of the assets of the Corporation whereby the business of the
Corporation is continued).

 

(e)           By the Corporation for Just Cause.  This Agreement and the
Employee’s employment with the Corporation may be terminated for Just Cause at
any time in accordance with Section 11(f).  For purposes of this Agreement “Just
Cause” shall mean only the following:  (i) habitual neglect of his material
duties or failure to perform his material obligations under this Agreement,
(ii) refusal or failure to follow lawful directives of the Board,
(iii) commission of an act of fraud, theft, or embezzlement, or (iv) conviction
of a felony or other crime involving moral turpitude; provided, however, that
Employee shall have thirty (30) days after written notice from the Corporation
or its Board of Directors to remedy any actions alleged under subsection (i) or
(ii) in the manner reasonably specified by the Board of Directors (or
Compensation Committee thereof).  Should the Employee dispute whether he was
terminated for Just Cause, then the Corporation and the Employee shall enter
immediately into binding arbitration pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, the cost of which shall be borne
by the non-prevailing party.

 

--------------------------------------------------------------------------------


 

(f)           Notice of Termination.  Any purported termination of the
Employee’s employment by the Corporation for Just Cause shall be communicated by
a written Notice of Termination to the Employee.  Such notice shall recite the
facts and circumstances claimed to provide the basis for such termination and
specify the Date of Termination. As used in this Agreement, “Date of
Termination” shall mean the date specified in the Notice of Termination, which
date shall not be less than thirty (30) nor more than sixty (60) days from the
date the Notice of Termination is given.  If within thirty (30) days from the
date the Notice of Termination is given, the Employee notifies the Corporation
that a dispute exists concerning such termination, the Date of Termination shall
be the date on which the dispute is finally resolved.  The Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the Employee pursues the resolution of such dispute by entering
immediately into binding arbitration pursuant to the Commercial Arbitration
Rules of the American Arbitration Association, the cost of which shall be borne
by the non-prevailing party, except as otherwise required by law.

 

(g)           By Employee for Good Reason.  This Agreement and the Employee’s
employment with the Corporation may be terminated for Good Reason at any time
within ninety (90) days of the occurrence of Good Reason.  For purposes of this
Agreement “Good Reason” shall mean only the following:  (i) the relocation of
the Corporation’s principal executive offices to a location more than twenty
(20) miles from the Corporation’s then current offices or the transfer of the
Employee to a place other than the Corporation’s principal executive offices
(excepting reasonable travel on the Corporation’s business), (ii) the
Corporation breaches any material provision of this Agreement, or (iii) a
material reduction in the Employee’s authority, duties or responsibility or the
assignment of responsibilities to the Employee materially inconsistent with his
current title of “Executive Vice President.”  Notwithstanding the foregoing, the
Employee may not terminate his employment for Good Reason unless he provides the
Corporation with at least 30 days prior written notice of his intention to
resign for Good Reason and the Corporation has not remedied the alleged
violation(s) within such 30-day period (which 30 days shall not count against
the 90 day period above) and the Employee may not terminate his employment for
Good Reason if the Corporation assigns the responsibility for the Corporation’s
operations to a person other than the Employee.

 

(h)           At the end of the term provided in Section 3 above.

 

12.           Payments Upon Termination.  In the event Employee’s employment is
terminated by the Corporation except for any reason covered by Sections
11(a) through 11(e) hereof, or Employee terminates his employment for Good
Reason, the Corporation shall (a) pay to Employee the higher of (i) his Base
Salary (and payment for accrued but unused vacation) otherwise payable to
Employee through the term of this Agreement provided in Section 3 above or
(ii) one year of Employee’s then annual Base Salary, in either case payable in
equal bi-weekly installments or in accordance with the Corporation’s then
standard practices.  If the Employee is terminated by the Corporation for any
reason covered by Sections 11(a) through 11(e) hereof, or the Employee
terminates his employment without Good Reason, the Employee shall be entitled

 

--------------------------------------------------------------------------------


 

to all arrearages of salary, expenses and accrued but unused vacation, as of the
Date of Termination, but shall not be entitled to further compensation.

 

13.           Indemnification.  The Corporation shall pay for legal counsel of
the Corporation’s choosing to defend and also shall fully indemnify Employee in
connection with any claim, dispute or action arising from Employee terminating
his current employment relationship and entering into the relationship with the
Corporation contemplated by this Agreement.

 

14.           Other Termination Provisions.

 

(a)                                  Separation from Service.  Notwithstanding
anything to the contrary in this Agreement, with respect to any amounts payable
to the Employee under Section 12 of this Agreement in connection with a
termination of the Employee’s employment, in no event shall a termination of
employment occur under this Agreement unless such termination constitutes a
Separation from Service.  For purposes of this Agreement, a Separation from
Service shall mean the Employee’s “separation from service” with the Corporation
as such term is defined in Treasury Regulation Section 1.409A-1(h) and any
successor provision thereto.

 

(b)                                 Section 409A Compliance.  Notwithstanding
anything contained in this Agreement to the Contrary, to the maximum extent
permitted by applicable law, amounts payable to the Employee pursuant to
Section 12 shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treasury Regulation
Section 1.409A-1(b)(4) (Short-Term Deferrals).  However, to the extent any such
payments are treated as non-qualified deferred compensation subject to
Section 409A of  the Code, then if Employee is deemed at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the benefits to which Employee is entitled under this Agreement
is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination
benefits shall not be provided to Employee prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Employee’s
Separation from Service or (ii) the date of Employee’s death.  Upon the earlier
of such dates, all payments deferred pursuant to this Section 14(b) shall be
paid in a lump sum to Employee.  The determination of whether the Employee is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his Separation from Service shall made by the Corporation in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation
Section 1.409A-1(i) and any successor provision thereto).

 

(c)                                  Resignation Upon Termination.  In the event
of termination of this Agreement other than for death, the Employee hereby
agrees to resign from all positions held in the Corporation, including without
limitations any position as a director, officer, agent, trustee or consultant of
the Corporation or any affiliate of the Corporation.

 

15.           Waiver.  A party’s failure to insist on compliance or enforcement
of any provision of this Agreement, shall not affect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or any other party.

 

--------------------------------------------------------------------------------


 

16.           Governing Law.  This Agreement shall in all respects be subject
to, and governed by, the laws of the State of California.

 

17.           Severability.  The invalidity or unenforceability of any provision
in the Agreement shall not in any way affect the validity or enforceability of
any other provision and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had never been in the Agreement.

 

18.           Notice.  Any and all notices required or permitted herein shall be
deemed delivered if delivered personally or if mailed by registered or certified
mail to the Corporation at its principal place of business and to the Employee
at the address hereinafter set forth following the Employee’s signature, or at
such other address or addresses as either party may hereafter designate in
writing to the other.

 

19.           Assignment.  This Agreement, together with any amendments hereto,
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors, assigns, heirs and personal representatives, except
that the rights and benefits of either of the parties under this Agreement may
not be assigned without the prior written consent of the other party.

 

20.           Amendments.  This Agreement may be amended at any time by mutual
consent of the parties hereto, with any such amendment to be invalid unless in
writing, signed by the Corporation and the Employee.

 

21.           Entire Agreement.  This Agreement amends and restates in its
entirety the terms and conditions of Employee’s employment with the Corporation,
notwithstanding the terms and conditions of any previous employment agreement
between the Corporation and Employee, including the Prior Agreement.  This
Agreement, along with the Corporation handbook to the extent it does not
specifically conflict with any provision of this Agreement, contains the entire
agreement and understanding by and between the Employee and the Corporation with
respect to the employment of the Employee, and no representations, promises,
agreements, or understandings, written or oral, relating to the employment of
the Employee by the Corporation not contained herein shall be of any force or
effect.

 

22.           Burden and Benefit.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Corporation and Employee, and their
respective heirs, personal and legal representatives, successors, and assigns.

 

23.           References to Gender and Number Terms.  In construing this
Agreement, feminine or number pronouns shall be substituted for those masculine
in form and vice versa, and plural terms shall be substituted for singular and
singular for plural in any place where the context so requires.

 

24.           Headings.  The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.

 

25.           In-Kind Benefits and Reimbursements.  Notwithstanding any thing to
the contrary in this Agreement, in-kind benefits and reimbursements provided
under this Agreement

 

--------------------------------------------------------------------------------


 

during any tax year of the Employee shall not affect in-kind benefits or
reimbursements to be provided in any other tax year of the Employee and are not
subject to liquidation or exchange for another benefit.  Notwithstanding any
thing to the contrary in this Agreement, reimbursement requests must be timely
submitted by Employee and, if timely submitted, reimbursement payments shall be
made to the Employee as soon as administratively practicable following such
submission, but in no event later than the last day of Employee’s taxable year
following the taxable year in which the expense was incurred.  In no event shall
the Employee be entitled to any reimbursement payments after the last day of
Employee’s taxable year following the taxable year in which the expense was
incurred.  This paragraph shall only apply to in-kind benefits and
reimbursements that would result in taxable compensation income to the Employee.

 

26.           Section 409A; Separate Payments.  This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest
and additional tax set forth within Code Section 409A(a)(1)(B) (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties.  In no event shall the
Corporation be required to provide a tax gross-up payment to Employee or
otherwise reimburse Employee with respect to Section 409A Penalties.  For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Employee may be eligible to receive under this Agreement shall be treated as a
separate and distinct payment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Employee have duly executed this
Agreement as of the day and year first above written.

 

 

 

CORPORATION:

 

 

 

DG FASTCHANNEL, INC.

 

 

 

 

 

 

 

By:

/s/ Scott K. Ginsburg

 

 

Scott K. Ginsburg

 

 

Chief Executive Officer

 

 

 

EMPLOYEE:

 

 

 

/s/ Neil Nguyen

 

NEIL NGUYEN

 

Signature Page

 

--------------------------------------------------------------------------------